Exhibit 10.01

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April 8, 2016, by and between Amyris, Inc., a Delaware corporation (the
“Company”), and the Bill & Melinda Gates Foundation with headquarters at 500
Fifth Avenue North, Seattle, WA 98102 (the “Purchaser”).

 

Preliminary Statement

 

The Purchaser desires to purchase, and the Company desires to offer and sell to
the Purchaser, shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”).

 

Agreement

 

The parties, intending to be legally bound, agree as follows:

 

ARTICLE 1
SALE OF SHARES

 

1.1 Sale of Shares. Purchaser will, in accordance with Section 2.2 hereof,
purchase from the Company the number of shares of Common Stock, payable in cash,
as set forth next to Purchaser’s name on Schedule I hereto (such shares, the
“Shares”) at a price per share equal to US$1.14, which is the average of the
daily closing price per share of Common Stock on the NASDAQ Stock Market for the
twenty (20) consecutive trading days ending on April 7, 2016. The total purchase
price payable by Purchaser for the Shares that Purchaser is hereby agreeing to
purchase is set forth next to Purchaser’s name on Schedule I hereto (the
“Aggregate Purchase Price”).

 

ARTICLE 2
CLOSING; DELIVERY

 

2.1.            Closing. The parties have entered into this Agreement via
exchange of the requisite documents and signatures on the date hereof, and the
closing (“Closing”) of the transactions contemplated hereby shall take place
within five (5) business days following the date on which the last of the
conditions set forth in Articles 5 and 6 have been satisfied or waived in
accordance with this Agreement (such date, the “Closing Date”), or at such other
time as the Company and the Purchaser mutually agree upon.

 

2.2.            Payment. At the Closing, Purchaser shall pay the Company the
applicable Aggregate Purchase Price by wire transfer of immediately available
funds to such account or accounts as the Company shall designate in writing to
Purchaser at least five (5) business days prior to the Closing Date.

 

2.3.            Delivery. At the Closing, the Company shall deliver to
Purchaser, in addition to the other documents referenced in Article 6, a single
stock certificate representing the number of Shares purchased by Purchaser, as
set forth next to Purchaser’s name on Schedule I hereto. Such

 

 

 



stock certificate shall be registered in the name of Purchaser, or in such
nominee’s or nominees’ name(s) as set forth next to Purchaser’s name on Schedule
I hereto, against payment of the Aggregate Purchase Price.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents, warrants and covenants to Purchaser, except as set forth
in the disclosure letter supplied by the Company to the Purchaser dated as of
the date hereof (the “Disclosure Letter”), which exceptions shall be deemed to
be part of the representations and warranties made hereunder as provided
therein, as follows:

 

3.1.            Organization and Standing. The Company and each of its
subsidiaries is duly incorporated, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
subsidiaries has all requisite power and authority to own and operate its
respective properties and assets and to carry on its respective business as
presently conducted and as proposed to be conducted. The Company and each of its
subsidiaries is qualified to do business as a foreign entity in every
jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company and its subsidiaries or the ability of the Company or any of its
subsidiaries to perform their respective obligations under the Transaction
Agreements (as defined below) (a “Material Adverse Effect”).

 

3.2.            Subsidiaries. As used in this Agreement, references to any
“subsidiary” of a specified Person shall refer to an Affiliate controlled by
such Person directly, or indirectly through one or more intermediaries, as such
terms are used in and construed under Rule 405 under the Securities Act of 1933,
as amended (the “Securities Act”) (which, for the avoidance of doubt, shall
include the Company’s controlled joint ventures, including shared-control joint
ventures). The Company’s subsidiaries, as of the date hereof, are listed on
Exhibit 21.01 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2015 and, except for Novvi LLC, Total Amyris BioSolutions B.V. and
as otherwise Previously Disclosed (as defined in Section 3.9) are the only
subsidiaries, direct or indirect, of the Company as of the date hereof. All the
issued and outstanding shares of each subsidiary’s capital stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and, except as Previously Disclosed, are owned by
the Company or a Company subsidiary free and clear of all liens, encumbrances
and equities and claims. As used herein, “Person” shall mean any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof, and an “Affiliate” means, with respect
to any Person, any other Person that directly or indirectly controls, is
controlled by, or is under common control with, such Person.

 

3.3.            Power. The Company has all requisite power to execute and
deliver this Agreement, to sell and issue the Shares hereunder, and to carry out
and perform its obligations under the terms of this Agreement, the Letter
Agreement between the Company and Purchaser

 

 

 



dated on or about the date of this Agreement (the “Letter Agreement”) and any
ancillary agreements and instruments to be entered into by the Company hereunder
(together, the “Transaction Agreements”).

 

3.4.            Authorization. The execution, delivery, and performance of the
Transaction Agreements by the Company has been duly authorized by all requisite
action on the part of the Company and its officers, directors and stockholders,
and the Transaction Agreements constitute the legal, valid, and binding
obligations of the Company enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies (together, the
“Enforceability Exceptions”).

 

3.5.            Governmental Consents and Approvals. Except for any Current
Report on Form 8-K or Notice of Exempt Offering of Securities on Form D (a “Form
D”) to be filed by the Company in connection with the transactions contemplated
hereby, the Company is not required to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order to consummate the transactions contemplated by the
Transaction Agreements. Assuming the accuracy of each of the representations and
warranties of Purchaser in Article 4 of this Agreement, no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any court, regulatory body, administrative agency, self-regulatory organization,
stock exchange or market (including The NASDAQ Stock Market), or other
governmental body is required for the execution and delivery of these
Transaction Agreements, the valid issuance, sale and delivery of the Shares to
be sold pursuant to this Agreement other than such as have been made or
obtained, or for any securities filings required to be made under federal or
state securities laws applicable to the offering of the Shares.

 

3.6.            Non-Contravention. The execution and delivery of the Transaction
Agreements, the issuance, sale and delivery of the Shares to be sold by the
Company under this Agreement, the performance by the Company of its obligations
under the Transaction Agreements and/or the consummation of the transactions
contemplated thereby will not (a) conflict with, result in the breach or
violation of, or constitute (with or without the giving of notice or the passage
of time or both) a violation of, or default under, (i) any bond, debenture, note
or other evidence of indebtedness, or under any lease, license, franchise,
permit, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any subsidiary is a party
or by which it or its properties may be bound or affected, (ii) the Company’s
Restated Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), the Company’s Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), or the equivalent document
with respect to any subsidiary, as amended and as in effect on the date hereof,
or (iii) any statute or law, judgment, decree, rule, regulation, ordinance or
order of any court or governmental or regulatory body (including The NASDAQ
Stock Market), governmental agency, arbitration panel or authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clauses (i) and (iii) for such conflicts, breaches, violations or
defaults that would not be likely to have, individually or in the aggregate, a
Material Adverse Effect, or (b) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material

 

 

 



properties or assets of the Company or any of its subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 3.6, the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $100,000 in a consecutive 12-month period.

 

3.7.            Shares. The Shares are duly authorized and when issued pursuant
to the terms of this Agreement will be validly issued, fully paid, and
nonassessable, and will be free of any liens or encumbrances with respect to the
issuance thereof; provided, however, that the Shares shall be subject to
restrictions on transfer under state or federal securities laws as set forth in
this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed. The issuance and delivery of the Shares is not subject to preemptive,
co-sale, right of first refusal or any other similar rights of the stockholders
of the Company or any other Person, or any liens or encumbrances and will not
result in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.

 

3.8.            No Registration. Assuming the accuracy of each of the
representations and warranties of Purchaser herein, the issuance by the Company
of the Shares is exempt from registration under the Securities Act.

 

3.9.            Reporting Status. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has, in a timely manner, filed all documents and reports that the
Company was required to file under Section 13 of the Exchange Act during the
twelve (12) months preceding the date of this Agreement (the foregoing
materials, together with any materials filed by the Company under the Exchange
Act, whether or not required, collectively, the “SEC Documents”). The SEC
Documents complied as to form in all material respects with requirements of the
Securities Act and Exchange Act and the rules and regulations of the U.S.
Securities and Exchange Commission (the “SEC”) promulgated thereunder
(collectively, the “SEC Rules”), and none of the SEC Documents and the
information contained therein, as of their respective filing dates, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. As used in this Agreement, “Previously Disclosed” means information
set forth in or incorporated by reference into the SEC Documents filed with the
SEC on or after March 30, 2016 but prior to the date hereof (in each case,
except for forward-looking information set forth in the “Risk Factors” section
of the applicable SEC Documents or in any forward-looking statement disclaimers
and other statements that are similarly non-specific and are predictive or
forward-looking in nature).

 

3.10.        Contracts. Each indenture, contract, lease, mortgage, deed of
trust, note agreement, loan or other agreement or instrument of a character that
is required to be described or summarized in the SEC Documents or to be filed as
an exhibit to the SEC Documents under

 

 

 



the SEC Rules (collectively, the “Material Contracts”) is so described,
summarized or filed. The Material Contracts to which the Company or its
subsidiaries are a party have been duly and validly authorized, executed and
delivered by the Company and constitute the legal, valid and binding agreements
of the Company or its subsidiaries, as applicable, enforceable by and against
the Company or its subsidiaries, as applicable, in accordance with their
respective terms, subject to the Enforceability Exceptions.

 

3.11.        Capitalization. As of the close of business on April 7, 2016, the
authorized capital stock of the Company consists of (a) 400,000,000 shares of
Common Stock, $0.0001 par value per share, 208,080,851 shares of which are
issued and outstanding, and (b) 5,000,000 shares of Preferred Stock, $0.0001 par
value per share, of which no shares are issued and outstanding. All
subscriptions, warrants, options, convertible securities, and other rights
(contingent or other) to purchase or otherwise acquire equity securities of the
Company issued and outstanding as of the date hereof, or material contracts,
commitments, understandings, or arrangements by which the Company or any of its
subsidiaries is or may be obligated to issue shares of capital stock, or
securities or rights convertible or exchangeable for shares of capital stock,
are as Previously Disclosed. The issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all applicable federal and
state securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities. No
holder of the Company’s capital stock is entitled to preemptive or similar
rights. There are no bonds, debentures, notes or other indebtedness having
general voting rights (or convertible into securities having such rights) of the
Company issued and outstanding. Except as Previously Disclosed, there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act. The Company has made available to the Purchaser, a true, correct and
complete copy of the Company’s Certificate of Incorporation and Bylaws.

 

3.12.        Legal Proceedings. Except as Previously Disclosed, there is no
action, suit or proceeding before any court, governmental agency or body,
domestic or foreign, now pending or, to the knowledge of the Company, threatened
against the Company or its subsidiaries wherein an unfavorable decision, ruling
or finding would reasonably be expected to, individually or in the aggregate,
(i) materially adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, this
Agreement or (ii) have a Material Adverse Effect. The Company is not a party to
or subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have, individually or in the aggregate, a Material Adverse
Effect.

 

3.13.        No Violations. Neither the Company nor any of its subsidiaries is
in violation of its respective certificate of incorporation, bylaws or other
organizational documents, or to its knowledge, is in violation of any statute or
law, judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The NASDAQ Stock Market),
governmental agency, arbitration panel or authority applicable to the Company or
any of its subsidiaries, which violation, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries is in default (and there exists no condition
which, with or without the passage of time or giving of notice or both,

 

 

 



would constitute a default) in the performance of any bond, debenture, note or
any other evidence of indebtedness in any indenture, mortgage, deed of trust or
any other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which the properties of the Company are bound, which would be
reasonably likely to have a Material Adverse Effect. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company and the Company is not an “ineligible issuer” pursuant
to Rules 164, 405 and 433 under the Securities Act. The Company has not received
any comment letter from the SEC relating to any SEC Documents which has not been
finally resolved. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.

 

3.14.        Governmental Permits; FDA Matters.

 

(a) Permits. The Company and its subsidiaries possess all necessary franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department or body that are
currently necessary for the operation of their respective businesses as
currently conducted, except where such failure to possess would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any notice
of proceedings relating to the revocation or modification of any such permit
which, if the subject of an unfavorable decision, ruling or finding, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b) EPA and FDA Matters. As to each of the manufacturing processes, intermediate
products and research or commercial products of the Company and each of its
subsidiaries, including, without limitation, products or compounds currently
under research and/or development by the Company, subject to the jurisdiction of
the United States Environmental Protection Agency (“EPA”) under the Toxic
Substances Control Act and regulations thereunder (“TSCA”) or the Food and Drug
Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act and the
regulations thereunder (“FDCA”) (each such product, a “Life Science Product”),
such Life Science Product is being researched, developed, manufactured, tested,
distributed and/or marketed in compliance in all material respects with all
applicable requirements under the FDCA and TSCA and similar laws and regulations
applicable to such Life Science Product, including those relating to
investigational use, premarket approval, good manufacturing practices, labeling,
advertising, record keeping, filing of reports and security. The Company has not
received any notice or other communication from the FDA, EPA or any other
federal, state or foreign governmental entity (i) contesting the premarket
approval of, the uses of or the labeling and promotion of any Life Science
Product or (ii) otherwise alleging any violation by the Company of any law,
regulation or other legal provision applicable to a Life Science Product.
Neither the Company, nor any officer, employee or agent of the Company has made
an untrue statement of a material fact or fraudulent statement to the FDA or
other federal, state or foreign governmental entity performing similar or
equivalent functions or failed to disclose a material fact required to be
disclosed to the FDA or such other federal, state or foreign governmental
entity.



 

 

 

3.15.        Listing Compliance. The Company is in compliance with the
requirements of The NASDAQ Stock Market LLC (“The NASDAQ Stock Market”) for
continued listing of the Common Stock thereon and has no knowledge of any facts
or circumstances that could reasonably lead to delisting of its Common Stock
from The NASDAQ Stock Market. The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or the listing of the Common Stock on The NASDAQ Stock
Market, nor has the Company received any notification that the SEC or The NASDAQ
Stock Market is contemplating terminating such registration or listing. The
transactions contemplated by the Transaction Agreements will not contravene the
rules and regulations of The NASDAQ Stock Market. The Company will comply with
all requirements of The NASDAQ Stock Market with respect to the issuance of the
Shares, including the filing of any listing notice with respect to the issuance
of the Shares.

 

3.16.        Intellectual Property.

 

(a) Except as Previously Disclosed, the Company and/or its subsidiaries owns or
possesses, free and clear of all encumbrances, all legal rights to all
intellectual property and industrial property rights and rights in confidential
information, including all (i) patents, patent applications, invention
disclosures, and all related continuations, continuations-in-part, divisional,
reissues, re-examinations, substitutions and extensions thereof, (ii)
trademarks, trademark rights, service marks, service mark rights, corporate
names, trade names, trade name rights, domain names, logos, slogans, trade
dress, design rights, and other similar designations of source or origin,
together with the goodwill symbolized by and of the foregoing, (iii) trade
secrets and all other confidential information, ideas, know-how, inventions,
proprietary processes, formulae, models, and other methodologies, (iv)
copyrights, (v) computer programs (whether in object code, subject code or other
form), algorithms, databases, compilations and data, technology supporting the
foregoing, and all related documentation, (vi) licenses to any of the foregoing,
and (vii) all applications and registrations of the foregoing, and (viii) all
other similar proprietary rights (collectively, “Intellectual Property”) used or
held for use in, or necessary for the conduct of their businesses as now
conducted and as proposed to be conducted, and neither the Company nor any of
its subsidiaries (1) has received any communications alleging that either the
Company or any of its subsidiaries has violated, infringed or misappropriated
or, by conducting their businesses as now conducted and as proposed to be
conducted, would violate, infringe or misappropriate any of the Intellectual
Property of any other Person, (2) knows of any basis for any claim that the
Company or any of its subsidiaries has violated, infringed or misappropriated,
or, by conducting their businesses as now conducted and as proposed to be
conducted, would violate, infringe or misappropriate any of the Intellectual
Property of any other Person, and (3) knows of any third-party infringement,
misappropriation or violation of any Company or any Company subsidiary’s
Intellectual Property. The Company has taken and takes reasonable security
measures to protect the secrecy, confidentiality and value of its Intellectual
Property, including requiring all Persons with access thereto to enter into
appropriate non-disclosure agreements. To the knowledge of the Company, there
has not been any disclosure of any material trade secret of the Company or a
Company subsidiary (including any such information of any other Person disclosed
in confidence to the Company) to any other Person in a manner that has resulted
or is likely to result in the loss of trade secret in and to such information.
Except as Previously Disclosed, and except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, there are
no outstanding

 

 

 



options, licenses or agreements, claims, encumbrances or shared ownership
interests of any kind relating to the Company’s or its subsidiaries’
Intellectual Property, nor is the Company or its subsidiaries bound by or a
party to any options, licenses or agreements of any kind with respect to the
Intellectual Property of any other Person. 

 

(b) To the Company’s knowledge, none of the employees of the Company or its
subsidiaries are obligated under any contract (including, without limitation,
licenses, covenants or commitments of any nature or contracts entered into with
prior employers), or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of his or her best
efforts to promote the interests of the Company or its subsidiaries or would
conflict with their businesses as now conducted and as proposed to be conducted.
Neither the execution nor delivery of the Transaction Agreements will conflict
with or result in a breach of the terms, conditions or provisions of, or
constitute a default under any contract, covenant or instrument under which the
Company or its subsidiaries or any of the employees of the Company or its
subsidiaries is now obligated, and neither the Company nor its subsidiaries will
need to use any inventions that any of its employees, or Persons it currently
intends to employ, have made prior to their employment with the Company or its
subsidiaries, except for inventions that have been assigned or licensed to the
Company or its subsidiaries as of the date hereof. Each current and former
employee or contractor of the Company or its subsidiaries that has developed any
Intellectual Property owned or purported to be owned by the Company or its
subsidiaries has executed and delivered to the Company a valid and enforceable
Invention Assignment and Confidentiality Agreement that (i) assigns to the
Company or such subsidiaries all right, title and interest in and to any
Intellectual Property rights arising from or developed or delivered to the
Company or such subsidiaries in connection with such Person’s work for or on
behalf of the Company or such subsidiaries, and (ii) provides reasonable
protection for the trade secrets, know-how and other confidential information
(1) of the Company or such subsidiaries and (2) of any third party that has
disclosed same to the Company or such subsidiaries. To the knowledge of the
Company, no current or former employee, officer, consultant or contractor is in
default or breach of any term of any employment, consulting or contractor
agreement, non-disclosure agreement, assignment agreement, or similar agreement.
Except as Previously Disclosed, to the knowledge of the Company, no present or
former employee, officer, consultant or contractor of the Company has any
ownership, license or other right, title or interest, directly or indirectly, in
whole or in part, in any Intellectual Property that is owned or purported to be
owned, in whole or part, by the Company or its subsidiaries.

 

3.17.        Financial Statements. The consolidated financial statements of the
Company and its subsidiaries and the related notes thereto included in the SEC
Documents (the “Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing and present fairly, in all
material respects, the financial position of the Company and its subsidiaries as
of the dates indicated and the results of its operations and cash flows for the
periods therein specified subject, in the case of unaudited statements, to
normal year-end audit adjustments. Except as set forth in such Financial
Statements (or the notes thereto), such Financial Statements (including the
related notes) have been prepared in accordance with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
therein specified (“GAAP”). Except as set forth in the Financial Statements,
neither the Company nor its subsidiaries has any material liabilities other than
liabilities and obligations that have arisen in the ordinary course of

 

 

 



business and which would not be required to be reflected in financial statements
prepared in accordance with GAAP.

 

3.18.        Accountants. PricewaterhouseCoopers LLP, which will express its
opinion with respect to the consolidated financial statements contained in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2015, are
registered independent public accountants as required by the Exchange Act and
the rules and regulations promulgated thereunder (and by the rules of the Public
Company Accounting Oversight Board).

 

3.19.        Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosure controls and procedures (as defined in
Rules 13a-14 and 15d-14 under the Exchange Act) that are effective and designed
to ensure that (1) information required to be disclosed in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified by the SEC Rules, and (2) such
information is accumulated and communicated to the Company’s management,
including its principal executive officer and principal financial officer, to
allow timely decisions regarding required disclosure. The Company is otherwise
in compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended and the rules and regulations promulgated
thereunder.

 

3.20.        Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or its subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Company that may create
contingencies or liabilities that are not otherwise disclosed by the Company in
its Exchange Act filings.

 

3.21.        No Material Adverse Change. Except as set forth in the SEC
Documents filed with the SEC on March 30, 2016, since March 30, 2016:

 

(a) there has not been any event, occurrence or development that, individually
or in the aggregate, has had or that could reasonably be expected to result in a
Material Adverse Effect,

 

(b)  the Company has not incurred any liabilities (contingent or otherwise)
other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (ii) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or not required to be disclosed in filings made with the SEC,


 

 



(c)  the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock other than
routine withholding in accordance with the Company’s existing stock-based plan,

 

(d) the Company has not altered its method of accounting or the identity of its
auditors, except as Previously Disclosed,

 

(e) the Company has not issued any equity securities except pursuant to the
Company’s existing stock based plans or as otherwise Previously Disclosed; and

 

(f) there has not been any loss or damage (whether or not insured) to the
physical property of the Company or any of its subsidiaries.

 

The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this section, “Insolvent” means, with
respect to any Person, such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured.

 

3.22.        No Manipulation of Stock. Neither the Company nor any of its
subsidiaries, nor to the Company’s knowledge, any of their respective officers,
directors, employees, Affiliates or controlling Persons has taken and will not,
in violation of applicable law, take, any action designed to or that might
reasonably be expected to, directly or indirectly, cause or result in
stabilization or manipulation of the price of the Common Stock.

 

3.23.        Insurance. The Company and its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its subsidiaries are engaged. The Company and its subsidiaries will continue to
maintain such insurance or substantially similar insurance, which covers the
same risks at the same levels as the existing insurance with insurers which
guarantee the same financial responsibility as the current insurers, and neither
the Company nor any subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

 

3.24.        Properties. The Company and its subsidiaries have good and
marketable title to all the properties and assets (both tangible and intangible)
described as owned by them in the consolidated financial statements included in
the SEC Documents, free and clear of all liens, mortgages, pledges, or
encumbrances of any kind except (i) those, if any, reflected in such
consolidated financial statements (including the notes thereto), or (ii) those
that are not material in amount and do not adversely affect the use made and
proposed to be made of such property by the Company or its subsidiaries. The
Company and each of its subsidiaries hold their leased properties under valid
and binding leases. The Company and each of its subsidiaries own or lease all
such properties as are necessary to its operations as now conducted.

 

 

 



3.25.        Tax Matters. The Company and its subsidiaries have filed all Tax
Returns, and these Tax Returns are true, correct, and complete in all material
respects. The Company and each subsidiary (i) have paid all Taxes that are due
from the Company or such subsidiary for the periods covered by the Tax Returns
or (ii) have duly and fully provided reserves adequate to pay all Taxes in
accordance with GAAP. No agreement as to indemnification for, contribution to,
or payment of Taxes exists between the Company or any subsidiary, on the one
hand, and any other Person, on the other, including pursuant to any Tax sharing
agreement, lease agreement, purchase or sale agreement, partnership agreement or
any other agreement not entered into in the ordinary course of business. Neither
the Company nor any of its subsidiaries has any liability for Taxes of any
Person (other than the Company or any of its subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of any state, local or
foreign law), or as a transferee or successor, by contract or otherwise. Since
the date of the Company's most recent Financial Statements, the Company has not
incurred any liability for Taxes other than in the ordinary course of business
consistent with past practice. Neither the Company nor its subsidiaries has been
advised (a) that any of its Tax Returns have been or are being audited as of the
date hereof, or (b) of any deficiency in assessment or proposed judgment to its
Taxes. Neither the Company nor any of its subsidiaries has knowledge of any Tax
liability to be imposed upon its properties or assets as of the date of this
Agreement that is not adequately provided for. The Company has not distributed
stock of another corporation, or has had its stock distributed by another
corporation, in a transaction that was governed, or purported or intended to be
governed, in whole or in part, by Section 355 of the Internal Revenue Code (i)
in the two years prior to the date of this Agreement or (ii) in a distribution
that could otherwise constitute part of a “plan” or “series of related
transactions” (within the meaning of Section 355(e) of the Internal Revenue
Code) in conjunction with the purchase of the Shares. “Tax” or “Taxes” means any
foreign, federal, state or local income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall,
profits, environmental, customs, capital stock, franchise, employees’ income
withholding, foreign or domestic withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, value added,
alternative or add-on minimum or other similar tax, governmental fee,
governmental assessment or governmental charge, including any interest,
penalties or additions to Taxes or additional amounts with respect to the
foregoing. “Tax Returns” means all returns, reports, or statements required to
be filed with respect to any Tax (including any elections, notifications,
declarations, schedules or attachments thereto, and any amendment thereof)
including any information return, claim for refund, amended return or
declaration of estimated Tax.

 

3.26.        Investment Company Status. The Company is not, and immediately
after receipt of payment for the Shares will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, or the rules and regulations
promulgated thereunder.

 

3.27.        Transactions With Affiliates and Employees. Except as Previously
Disclosed, none of the officers or directors of the Company or its subsidiaries
and, to the knowledge of the Company, none of the employees of the Company or
its subsidiaries is presently a party to any transaction with the Company or any
subsidiary (other than for services as employees, officers and directors
required to be disclosed under Item 404 of Regulation S-K under the Exchange
Act.

 

 

 



3.28.        Foreign Corrupt Practices. Neither the Company nor its subsidiaries
or Affiliates, any director or officer, nor to the knowledge of the Company, any
agent, employee or other Person acting on behalf of the Company or its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its subsidiaries (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (b) made or promised to make any direct or indirect unlawful
payment to any foreign or domestic government official or employee (including
any officer or employee of a government or government-owned or controlled entity
or of a public international organization, or any Person acting in an official
capacity for or on behalf of any of the foregoing, or of any political party or
party official or candidate for political office (each such Person, a
“Government Official”)) from corporate funds, (c) violated or is in violation of
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended or
(d) made or promised to make any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
Government Official.

 

3.29.        Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, and the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)),
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

3.30.        OFAC. Neither the Company, any director or officer, nor, to the
Company’s knowledge, any agent, employee, subsidiary or Affiliate of the Company
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

 

3.31.        Environmental Laws. The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect on the Company and its subsidiaries, taken as a
whole. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating

 

 

 



activities and any potential liabilities to third parties) which would, singly
or in the aggregate, have a Material Adverse Effect on the Company and its
subsidiaries, taken as a whole.

 

3.32.        Employee Relations. Neither the Company nor any of its subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. Neither the Company nor any of its subsidiaries is engaged in any unfair
labor practice. There is (i) (x) no unfair labor practice complaint pending or,
to the Company’s knowledge, threatened against the Company or any of its
subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or threatened, (y) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
its subsidiaries and (z) no union representation dispute currently existing
concerning the employees of the Company or any of its subsidiaries, and (ii) to
the Company’s knowledge, (x) no union organizing activities are currently taking
place concerning the employees of the Company or any of its subsidiaries and
(y) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees or any
applicable wage or hour laws. No executive officer of the Company (as defined in
Rule 501(f) promulgated under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its subsidiaries to any
liability with respect to any of the foregoing matters.

 

3.33.        ERISA. The Company and its subsidiaries are in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or any of its subsidiaries would have
any liability; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan”; or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “Pension Plan” for
which the Company would have liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

3.34.        Obligations of Management. To the Company’s knowledge, each officer
and key employee of the Company or its subsidiaries is currently devoting
substantially all of his or her business time to the conduct of the business of
the Company or its subsidiaries, respectively. The Company is not aware that any
officer or key employee of the Company or its subsidiaries is planning to work
less than full time at the Company or its subsidiaries, respectively, in the
future. To the Company’s knowledge, no officer or key employee is currently
working or plans to work for a competitive enterprise, whether or not such
officer or key employee is or will be compensated by such enterprise. To the
Company’s knowledge, no officer or Person currently nominated to become an
officer of the Company or its subsidiaries is or has been subject to any

 

 

 



judgment or order of, and is not the subject of any pending civil or
administrative action by, the SEC or any self-regulatory organization.

 

3.35.        Integration; Other Issuances of Shares. Neither the Company nor its
subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale of the Shares to the Purchaser for purposes of
the Securities Act or of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of The NASDAQ
Stock Market, nor will the Company or its subsidiaries or Affiliates take any
action or steps that would require registration of any of the Shares under the
Securities Act or cause the offering of the Shares to be integrated with other
offerings if any such integration would cause the issuance of the Shares
hereunder to fail to be exempt from registration under the Securities Act as
provided in Section 3.8 above or cause the transactions contemplated hereby to
contravene the rules and regulations of The NASDAQ Stock Market.

 

3.36.        No General Solicitation. Neither the Company nor its subsidiaries
or any Affiliates, nor any Person acting on its or their behalf, has offered or
sold any of the Shares by any form of general solicitation or general
advertising.

 

3.37.        No Brokers’ Fees. The Company has not incurred any liability for
any finder’s or broker’s fee or agent’s commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

3.38.        Registration Rights. The Company has not granted or agreed to grant
to any person any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the SEC or any other governmental
authority that have not been satisfied or waived.

 

3.39.        Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Agreements, including, without limitation, as a result of the Company’s issuance
of the Shares and the Purchaser’s ownership of the Shares.

 

3.40.        Disclosure. The Company understands and confirms that the Purchaser
will rely on the foregoing representations in effecting transactions in the
Shares. All disclosure furnished by or on behalf of the Company to the Purchaser
in connection with this Agreement regarding the Company, its business and the
transactions contemplated hereby is true and correct in all material respects
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that Purchaser does not make and has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those set forth in Article 4 hereto.

 

 

 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser represents, warrants and covenants to the Company with respect to this
purchase as follows:

 

4.1.            Organization. The Purchaser is duly organized and validly
existing under the laws of the jurisdiction of its organization.

 

4.2.            Power. The Purchaser has all requisite power to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

4.3.            Authorization. The execution, delivery, and performance of this
Agreement by the Purchaser has been duly authorized by all requisite action, and
this Agreement constitutes the legal, valid, and binding obligation of the
Purchaser enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

4.4.            Consents and Approvals. The Purchaser need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

 

4.5.            Non-Contravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will violate in any material respect any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which the Purchaser is
subject. No approval, waiver, or consent by the Purchaser under any instrument,
contract, or agreement to which the Purchaser or any of its Affiliates is a
party is necessary to consummate the transactions contemplated hereby.

 

4.6.            Purchase for Investment Only. The Purchaser is purchasing the
Shares for the Purchaser’s own account for investment purposes only and not with
a view to, or for resale in connection with, any “distribution” in violation of
the Securities Act. By executing this Agreement, the Purchaser further
represents that it does not have any contract, undertaking, agreement, or
arrangement with any Person to sell, transfer, or grant participation to such
Person or to any third Person, with respect to any of the Shares. The Purchaser
understands that the Shares have not been registered under the Securities Act or
any applicable state securities laws by reason of a specific exemption therefrom
that depends upon, among other things, the bona fide nature of the investment
intent as expressed herein.

 

4.7.            Disclosure of Information. The Purchaser has had an opportunity
to review the Company’s filings under the Securities Act and the Exchange Act
(including risk factors set forth therein), and the Purchaser represents that it
has had an opportunity to ask questions and receive answers from the Company to
evaluate the financial risk inherent in making an investment in the Shares. The
Purchaser has not been offered the opportunity to purchase the Shares by means
of any general solicitation or general advertising.

 

 

 



4.8.            Risk of Investment. The Purchaser realizes that the purchase of
the Shares will be a highly speculative investment and that the Purchaser may
suffer a complete loss of its investment. The Purchaser understands all of the
risks related to the purchase of the Shares. By virtue of the Purchaser’s
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, the Purchaser is capable of
evaluating the merits and risks of the Purchaser’s investment in the Company and
has the capacity to protect the Purchaser’s own interests.

 

4.9.            Advisors. The Purchaser acknowledges that it has had the
opportunity to review the Transaction Agreements and the transactions
contemplated thereby with the Purchaser’s own legal counsel.

 

4.10.        Finder. The Purchaser is not obligated and will not be obligated to
pay any broker commission, finders’ fee, success fee, or commission in
connection with the transactions contemplated by this Agreement.

 

4.11.        Restricted Shares. The Purchaser understands that the Company is
under no obligation to register the Shares. The Purchaser is aware that the
Shares are “restricted securities” as defined in Rule 144 promulgated under the
Securities Act (“SEC Rule 144”). The Purchaser is aware that SEC Rule 144
permits limited resales of securities purchased in a private placement subject
to the satisfaction of certain conditions.

 

4.12.        Legend. It is understood by the Purchaser that each certificate
representing the Shares shall be endorsed with a legend substantially in the
following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

Subject to Section 7.3, the Company need not register a transfer of Shares
unless the conditions specified in the foregoing legend are satisfied. Subject
to Section 7.3, the Company may also instruct its transfer agent not to register
the transfer of any of the Shares unless the conditions specified in the
foregoing legend are satisfied.

 

 

 



4.13.        Investor Qualification. The Purchaser is an “accredited investor”
as defined in Rule 501(a) of Regulation D under the Securities Act. The
Purchaser agrees to furnish any additional information that the Company deems
reasonably necessary in order to verify such Purchaser’s status as an
“accredited investor.”

 

ARTICLE 5
CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

 

The Company’s obligation to complete the sale and issuance of the Shares and
deliver the Shares to Purchaser at the Closing shall be subject to the following
conditions to the extent not waived by the Company:

 

(a) Receipt of Payment. The Company shall have received payment by wire transfer
of immediately available funds as provided in Article 2 hereof in the full
amount of the Aggregate Purchase Price for the number of Shares being purchased
by Purchaser at the Closing as set forth next to Purchaser’s name on Schedule I
hereto.

 

(b) Representations and Warranties. The representations and warranties made by
Purchaser in Section 4 hereof shall be true and correct in all material respects
as of, and as if made on, the date of this Agreement and as of the Closing.

 

(c) Receipt of Executed Documents. Purchaser shall have duly executed and
delivered to the Company this Agreement.

 

ARTICLE 6
CONDITIONS TO PURCHASER’S OBLIGATIONS AT THE CLOSING

 

Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares shall be subject to the following conditions to the extent not waived by
Purchaser:

 

(a) Delivery. As described in Section 2.3, the Company shall provide Purchaser
with a single stock certificate representing the number of Shares purchased by
Purchaser hereunder.

 

(b) Representations and Warranties. The representations and warranties made by
the Company in Article 3 hereof shall be true and correct in all respects as of,
and as if made on, the date of this Agreement and shall be true and correct in
all material respects as of, and as if made on, the Closing.

 

(c) Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
and the Letter Agreement that are required to be performed or complied with by
the Company on or before the Closing.

 

(d) Legal Opinion. Purchaser shall have received an opinion of Fenwick & West
LLP, counsel to the Company, in a form reasonably acceptable to Purchaser.

 

(e) Certificate. Purchaser shall have received a certificate signed by the
Company’s Chief Executive Officer and Chief Financial Officer to the effect that
(i) the representations and

 

 

 



warranties of the Company in Article 3 hereof are true and correct in all
respects as of, and as if made on, the date of this Agreement and are true and
correct in all material respects as of the Closing, and (ii) the Company has
satisfied in all material respects all of the conditions set forth in this
Agreement.

 

(f) Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware as evidenced by a certificate of the
Secretary of State of the State of Delaware, a copy of which was provided to
Purchaser.

 

(g) Secretary’s Certificate. Purchaser shall have received a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions approving the issuance of the Shares as adopted by the
Company’s Board of Directors in a form reasonably acceptable to Purchaser, (ii)
the certificate of incorporation, and (iii) the bylaws, each as in effect as of
the Closing Date.

 

(h) Board Approval. The terms and conditions of the issuance of the Shares and
the Transaction Agreements shall have been approved by the Company’s Board of
Directors.

 

(i) Approvals. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, third party waivers (or applicable third
party elections), if any, necessary for the sale of the Shares.

 

(j) Receipt of Executed Documents. The Company shall have duly executed and
delivered to Purchaser this Agreement and the Letter Agreement.

 

(k) Tax Opinion. Purchaser will have obtained a written legal opinion from tax
counsel (to be provided at Purchaser’s expense) that the purchase of the Shares
pursuant to this Agreement will qualify as a program-related investment under
the Code.

 

(l) Amendment of Exclusive License and Termination of Non-Compete with The
Institute for OneWorld Health. The Institute for OneWorld Health (or its
successor organization) (“IOWH”) shall have (i) modified to non-exclusive or
terminated, in writing, the exclusive license and sublicense granted by the
Company to IOWH, per their Amended and Restated Exclusive Development and
Commercialization Agreement dated January 11, 2008 (the “IOWH Agreement”), under
certain patents and patent applications and (ii) waived or terminated, in
writing, the Company’s non-compete covenant in Section 7.6(a) of the IOWH
Agreement, in each case in a form acceptable to Purchaser and to the Company, in
their respective discretion.

 

 

ARTICLE 7
OTHER AGREEMENTS OF THE PARTIES

 

7.1.            Securities Laws Disclosure; Publicity. On or before 5:30 p.m.,
U.S. Eastern Time, on the fourth trading day immediately following the execution
of this Agreement, the Company will file a Current Report on Form 8-K with the
SEC describing the terms of the material Transaction Agreements.

 

 

 



7.2.            Form D. The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof to
the Purchaser (provided that the posting of the Form D on the SEC’s EDGAR system
shall be deemed delivery of the Form D for purposes of this Agreement).

 

7.3.            Removal of Legend and Transfer Restrictions. The Company hereby
covenants with the Purchaser to, no later than three trading days following the
delivery by the Purchaser to the Company of a legended certificate representing
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer), in
preparation for a present or future transfer or sale of all or a portion of the
Shares pursuant to (1) an effective registration statement that is effective at
the time of such sale or transfer, (2) a transaction exempt from the
registration requirements of the Securities Act in which the Company receives an
opinion of counsel reasonably satisfactory to the Company that the Shares are
freely transferable and that the legend is no longer required on such stock
certificate, or (3) an exemption from registration pursuant to SEC Rule 144,
provided such Shares are, at the time of such delivery, permitted to be so
transferred or sold under the Securities Act and regulations promulgated
thereunder (as determined by legal counsel to the Company), deliver or cause the
Company’s transfer agent to deliver to the transferee of the Shares or to the
Purchaser, as applicable, a new stock certificate representing such Shares that
is free from all restrictive and other legends. The Company acknowledges that
the remedy at law for a breach of its obligations under this Section 7.3 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 7.3 with respect to Purchaser, the
Purchaser shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

7.4.            Use of Proceeds. The Company agrees to use the proceeds of the
offering in accordance with the Letter Agreement.

 

7.5.            Subsequent Equity Sales. The Company shall not, and shall use
its commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchaser, or that will be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

7.6.            Listing. The Company shall promptly take any action required to
maintain the listing of all of the Shares, once they have been issued, upon each
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain, so long as any other shares of Common Stock shall be so
listed, such listing of all Shares from time to time issuable under the terms of
the Transaction Agreements. The Company shall take all actions within its
control to comply with the reporting requirements of the Exchange Act and each
applicable national securities

 

 

 



exchange and automated quotation system on which the Common Stock is listed. The
Company shall make and keep public information available, as those terms are
understood and defined in SEC Rule 144, for so long as required in order to
permit the resale of the Shares pursuant to SEC Rule 144 and to file periodic
reports with the SEC whether or not required to do so. The Company shall not
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on The NASDAQ Stock Market.

 

7.7.            Corporate Existence. The Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence in accordance with its organizational documents.

 

7.8.            Taxes. The Company shall pay prior to delinquency all taxes,
assessments and governmental levies, except as contested in good faith and by
appropriate proceedings.

 

 

ARTICLE 8
MISCELLANEOUS

 

8.1.            Survival. The representations, warranties and covenants
contained herein shall survive the execution and delivery of this Agreement and
the sale of the Shares.

 

8.2.            Indemnification.

 

(a) Indemnification of Purchaser. The Company agrees to indemnify and hold
harmless Purchaser and its Affiliates and their respective directors, officers,
trustees, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under this Agreement, and will reimburse any such Person
for all such Losses as they are incurred by such Person.

 

(b) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the Company of any
claim with respect to which it seeks indemnification and (ii) permit the Company
to assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (a) the Company has agreed to pay such fees or
expenses, or (b) the Company shall have failed to assume the defense of such
claim and employ counsel reasonably satisfactory to such Person or (c) in the
reasonable judgment of any such Person, based upon written advice of its
counsel, a conflict of interest exists between such Person and the Company with
respect to such claims (in which case, if the Person notifies the Company in
writing that such Person elects to employ separate counsel at the expense of the
Company, the Company shall not have the right to assume the defense of such
claim on behalf of such Person);

 

 

 



and provided, further, that the failure of any indemnified party to give notice
as provided herein shall not relieve the Company of its obligations hereunder,
except to the extent that such failure to give notice shall materially adversely
affect the Company in the defense of any such claim or litigation. It is
understood that the Company shall not, in connection with any proceeding in the
same jurisdiction, be liable for fees or expenses of more than one separate firm
of attorneys at any time for all such indemnified parties. The Company will not,
except with the consent of the indemnified party, which consent shall not be
unreasonably withheld, conditioned or delayed, consent to entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation. No
indemnified party will, except with the consent of the Company, consent to entry
of any judgment or enter into any settlement.

 

8.3.            Assignment; Successors and Assigns. This Agreement may not be
assigned by either party without the prior written consent of the other party;
provided, that this Agreement may be assigned by Purchaser to (i) any successor
charitable organization of Purchaser from time-to-time that is a tax exempt
organization as described in Section 50l(c)(3) of the Code or (ii) any tax
exempt organization as described in Section 50l(c)(3) of the Code controlled by
one or more trustees of Purchaser, in each case to whom Purchaser validly
transfers any Common Stock purchased hereunder. Purchaser will notify the
Company of any such assignment, including the identity of the assignee, in a
timely manner. This Agreement and all provisions thereof shall be binding upon,
inure to the benefit of, and are enforceable by the parties hereto and their
respective successors and permitted assigns.

 

8.4.            Notices. All notices, requests, and other communications
hereunder shall be in writing and will be deemed to have been duly given and
received (a) when personally delivered, (b) when sent by facsimile upon
confirmation of receipt, (c) one business day after the day on which the same
has been delivered prepaid to a nationally recognized courier service, or
(d) five business days after the deposit in the United States mail, registered
or certified, return receipt requested, postage prepaid, in each case addressed
to, as to the Company, Amyris, Inc., 5885 Hollis Street, Suite 100, Emeryville,
CA 94608, Attn: General Counsel, facsimile number: , with a copy to Fenwick &
West LLP, 801 California Street, Mountain View, CA 94041, Attn: Dan Winnike,
Esq., facsimile number: , and as to the Purchaser at the address and facsimile
number set forth below the Purchaser’s signature on the signature pages of this
Agreement. Any party hereto from time to time may change its address, facsimile
number, or other information for the purpose of notices to that party by giving
notice specifying such change to the other parties hereto. Purchaser and the
Company may each agree in writing to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures reasonably
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

 

8.5.            Governing Law; Jurisdiction. This Agreement, and the provisions,
rights, obligations, and conditions set forth herein, and the legal relations
between the parties hereto, including all disputes and claims, whether arising
in contract, tort, or under statute, shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
conflict of law provisions. Any and all disputes arising out of, or in
connection with, the interpretation, performance, or nonperformance of this
Agreement, and any and all disputes arising out of, or in connection with,
transactions related to this Agreement, shall be litigated

 

 

 



solely and exclusively before the U.S. District Court for the Southern District
of New York. The parties consent to the in personam jurisdiction of said court
for the purposes of any such litigation and waive, fully and completely, any
right to dismiss and/or transfer any action pursuant to 28 U.S.C. § 1404 or 1406
(or any successor statute). In the event the U.S. District Court for the
Southern District of New York does not have subject matter jurisdiction of such
matter, then such matter shall be litigated solely and exclusively before the
appropriate state court of competent jurisdiction located in the state of New
York.

 

8.6.            Severability. In the event that any provision of this Agreement
or the application of any provision hereof is declared to be illegal, invalid,
or otherwise unenforceable by a court of competent jurisdiction, the remainder
of this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid, or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.

 

8.7.            Confidentiality. This Agreement and its terms are considered
“Proprietary Information” of each party under the parties’ Mutual Confidential
Disclosure Agreement dated June 8, 2015 (the “CDA”), subject to the obligations
and exceptions in the CDA.

 

8.8.            Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction, or effect.

 

8.9.            Entire Agreement. This Agreement, the Letter Agreement, and the
CDA embody the entire understanding and agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings relating to the subject matter hereof.

 

8.10.        Finder’s Fee. The Company agrees that it shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by Purchaser) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any claim for any such fees or commissions.

 

8.11.        Expenses. Each party will bear its own costs and expenses in
connection with this Agreement.

 

8.12.        Further Assurances. The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

8.13.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party. Facsimile signatures shall be deemed originals for
all purposes hereunder.

 

[Signature page follows]

 

 

 

 



 

 

 

This Securities Purchase Agreement is hereby confirmed and accepted by the
Company as of April 8, 2016.

 



  AMYRIS, INC.         By: /s/ Nicholas Khadder     Name: Nicholas Khadder    
Title: Corporate Secretary & General Counsel             PURCHASER:            
BILL & MELINDA GATES FOUNDATION           By: /s/ Jim Bromley             Name:
Jim Bromley             Title: CFO  

 

  Address:                500 Fifth Avenue North     Seattle, WA 98102          
Facsimile No.       Email Address:    



 

 

 

 

 

 

 



 

 

 

Schedule I

 

 

Schedule of Purchasers

 

 

 

Purchaser  Maximum Amount of Purchase  Price per Share (per Section 1.1)  Number
of Shares Purchased  Aggregate Purchase Price Bill & Melinda Gates Foundation 
US$5,000,000   

 US$1.14

    4,385,964    

US$4,999,998.96

 

 

 

 

 

